DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Okumura (US Patent # 6,160,688).
	Regarding claim 11, Okumura taches method of forming an inductor structure (see 11 fig.1, 3, 4 col.4 lines 60-col.5 line 26, col.6 line 60- col.7 line 20);, comprising: forming a first magnetic material layer (see 14, 17 fig.1, 3, 4 col.4 lines 60-col.5 line 26 ); forming a first photoresist layer (see 14, 17 fig.1 col.4 lines 60-col.5 line 26), through which at least one conductive wire structure passes  (see 22 fig.1 col.4 lines 60-col.5 line 26); over the first magnetic material layer (see 14, 17 fig.1, 3, 4 col.4 lines 60-col.5 line 26 );; performing a pattern definition with lithography on the first photoresist layer (see 14, 17 fig.1 col.4 lines 60-col.5 line 26); coating a second photoresist layer over the at least one conductive wire structure passes and  a dielectric layer (see 22 fig.1 col.4 lines 60-col.5 line 26); developing the first photoresist layer and the second photoresist layer (see 21, 22 fig.1 col.4 lines 60-col.5 line 26) and forming a second magnetic material layer on a insulation layer (see 19 fig.1 col.4 lines 60-col.5 line 26).
	Regarding claim 14, Okumura teaches invention set forth above, Okumura further teaches wherein the dielectric layer is made of cured photoresist material (see 21, 22 fig.1 col.4 lines 60-col.5 line 26).
	Regarding claim 20, Okumura teaches invention set forth above, Okumura further teaches wherein the inductor structure has two magnetic thin film layers supported by a long trapezoid like prism structure which has an arched upper surface and rounded corner transition (see 21, 22 fig.1 col.4 lines 60-col.5 line 26), and wherein a profile of the arched upper surface is one of a segmental arc and an elliptical arc (see 21 fig.1 col.4 lines 60-col.5 line 26).. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura (US Patent # 6,160,688) in view of Park et al. (US 2018/0308612 A1)
	Regarding claim 1, Okumura taches an inductor structure, comprising: a first magnetic material layer (see 14, 17 fig.1 col.4 lines 60-col.5 line 26); an insulation layer formed on the first magnetic material layer (see 21 fig.1 col.4 lines 60-col.5 line 26);  wherein the insulation layer (see 21 fig.1 col.4 lines 60-col.5 line 26);, wherein the polymer structure comprises an arched upper surface (see 21 fig.1 col.4 lines 60-col.5 line 26);, a first side surface, a second side surface, and a bottom surface in a longitudinal direction (see 21 fig.1 col.4 lines 60-col.5 line 26);, wherein at least one of a corner between the arched upper surface and the first side surface and a corner between the arched upper surface and the second side surface is a rounded corner (see 21 fig.1 col.4 lines 60-col.5 line 26);, and wherein at least one of an angle formed between the first side surface and the bottom surface and an angle formed between the second side surface and the bottom surface is less than 90 degree (see 21 fig.1 col.4 lines 60-col.5 line 26);; at least one conductive wire structure which passes through the insulation layer  (see 22 fig.1 col.4 lines 60-col.5 line 26);; and a second magnetic material layer formed on the insulation layer (see 19 fig.1 col.4 lines 60-col.5 line 26).
	Okumura doesn’t expressly teach wherein the insulation layer comprises a polymer structure.
	In an analogous art Park teaches insulation layer comprises a polymer structure (see para 0071).
	Therefore, it would be obvious for one of the ordinary skilled in the art at the time of invention to use the technique of Park of using polymer for insulation in the invention of Okumura as an alternate way to reduce magnetic permeability.
	Regarding claim 10, Okumura taches an inductive device, comprising: at least one inductor structure   wherein the at least one inductor structure (see 11 fig.1, 3, 4 col.4 lines 60-col.5 line 26, col.6 line 60- col.7 line 20);comprises: a first magnetic material layer (see 14, 17 fig.1, 3, 4 col.4 lines 60-col.5 line 26,  ); an insulation layer formed on the first magnetic material layer (see 14, 17 fig.1 col.4 lines 60-col.5 line 26), wherein the insulation layer(see 21 fig.1 col.4 lines 60-col.5 line 26);, wherein the polymer structure comprises an arched upper surface , a first side surface, a second side surface, and a bottom surface in a longitudinal direction (see 21 fig.1 col.4 lines 60-col.5 line 26); wherein at least one of a corner between the arched upper surface and the first side surface and a corner between the arched upper surface and the second side surface is a rounded corner (see 21 fig.1 col.4 lines 60-col.5 line 26 col.6 line 60- col.7 line 20); and wherein at least one of an angle formed between the first side surface and the bottom surface and an angle formed between the second side surface and the bottom surface is less than 90 degree (see 21 fig.1 col.4 lines 60-col.5 line 26); at least one conductive wire structure which passes through the insulation layer (see 22 fig.1 col.4 lines 60-col.5 line 26); and a second magnetic material layer formed on the insulation layer (see 19 fig.1 col.4 lines 60-col.5 line 26).
	Okumura doesn’t expressly teach wherein the insulation layer comprises a polymer structure.
	In an analogous art Park teaches insulation layer comprises a polymer structure (see para 0071).
	Therefore, it would be obvious for one of the ordinary skilled in the art at the time of invention to use the technique of Park of using polymer for insulation in the invention of Okumura as an alternate way to reduce magnetic permeability.
	Regarding claim 2, Combination of Okumura and Park teaches invention set forth above, Park further teaches wherein at least one of the rounded corner is convex or portions of the first side surface and the second side surface close to the bottom surface are concave (see para 0074).
	Regarding claim 3, Combination of Okumura and Park teaches invention set forth above, Park further teaches wherein a ratio of bottom width to height of a cross section of the polymer structure (see para 0071)
	Combination doesn’t expressly teach wherein a ratio of bottom width to height of a cross section of the polymer structure is greater than or equal to 3.
	Combination discloses the claimed invention except for “ratio of bottom width to height as claimed”, It would have been an obvious matter of design choice to design the ratio of bottom width to height as claimed since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized  as being within the 'level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
	Therefore, it would be obvious for one of the ordinary skilled in the art at the time of invention to modify the claimed structure per ratios mentioned.
	Regarding claim 4, Combination of Okumura and Park teaches invention set forth above, Combination doesn’t expressly teach wherein the height of the cross section is greater than or equal to l0 um.
	Combination discloses the claimed invention except for “wherein the height of the cross section is greater than or equal to l0 um” It would have been an obvious matter of design choice to design the height of the cross section is greater than or equal to l0 um, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the 'level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
	Therefore, it would be obvious for one of the ordinary skilled in the art at the time of invention to modify the claimed structure claimed.
	Regarding claim 5, Combination of Okumura and Park teaches invention set forth above, Combination doesn’t expressly teach wherein a footprint of the insulation layer has a ratio of length to width greater than or equal to 1.5. 
	Combination discloses the claimed invention except for “footprint of the insulation layer has a ratio of length to width greater than or equal to 1.5” It would have been an obvious matter of design choice to design the footprint of the insulation layer has a ratio of length to width greater than or equal to 1.5, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the 'level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
	Therefore, it would be obvious for one of the ordinary skilled in the art at the time of invention to modify the claimed structure claimed.
	Regarding claim 6, Combination of Okumura and Park teaches invention set forth above, Combination doesn’t expressly teach radius of the arched upper surface is at least 4 times greater than a radius of at least one of the rounded corner.
	Combination discloses the claimed invention except for “radius of the arched upper surface is at least 4 times greater than a radius of at least one of the rounded corner.” It would have been an obvious matter of design choice to design radius of the arched upper surface is at least 4 times greater than a radius of at least one of the rounded corner, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the 'level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
	Therefore, it would be obvious for one of the ordinary skilled in the art at the time of invention to modify the claimed structure claimed.
	Regarding claim 7, Combination of Okumura and Park teaches invention set forth above, Okumura further teaches wherein a profile of the arched upper surface is one of a segmental arc and an elliptical arc (see 21 fig.1 col.4 lines 60-col.5 line 26).
	Regarding claim 15, Okumura teaches invention set forth above, Okumura doesn’t expressly teach wherein the inductor structure has two magnetic thin film layers supported by a long trapezoid like prism structure which has an arched upper surface and rounded corner transition, and wherein at least one of a rounded corner is convex or portions of a first side surface and a second side surface close to a bottom surface are concave.
	In an analogous art Park teaches wherein the inductor structure has two magnetic thin film layers supported by a long trapezoid like prism structure which has an arched upper surface and rounded corner transition, and wherein at least one of a rounded corner is convex or portions of a first side surface and a second side surface close to a bottom surface are concave (see para 0074).
	Therefore, it would be obvious for one of the ordinary skilled in the art at the time of invention to use the technique of Park of using polymer for insulation in the invention of Okumura as an alternate way to reduce magnetic permeability.
Claim(s) 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura (US Patent # 6,160,688).
	Regarding claim 16, Okumura teaches invention set forth above, Okumura further teaches further comprising: performing ultrasonic cleaning and hard bake; removing the first photoresist layer; and obtaining the inductor structure comprising a polymer structure (see 14, 17 fig.1 col.4 lines 60-col.5 line 26).
	Okumura doesn’t expressly teach wherein a ratio of bottom width to height of a cross section of the polymer structure is greater than or equal to 3.
	Okumura discloses the claimed invention except for “ratio of bottom width to height as claimed”, It would have been an obvious matter of design choice to design the ratio of bottom width to height as claimed since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the 'level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
	Therefore, it would be obvious for one of the ordinary skilled in the art at the time of invention to modify the claimed structure per ratios mentioned.
	Regarding claim 17, Okumura teaches invention set forth above, Okumura further teaches further comprising: performing ultrasonic cleaning and hard bake; removing the first photoresist layer; and obtaining the inductor structure comprising a polymer structure (see 14, 17 fig.1 col.4 lines 60-col.5 line 26), 
	Okumura doesn’t expressly teach wherein the height of the cross section is greater than or equal to l0 um.
	Okumura discloses the claimed invention except for “wherein the height of the cross section is greater than or equal to l0 um” It would have been an obvious matter of design choice to design the height of the cross section is greater than or equal to l0 um, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the 'level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
	Therefore, it would be obvious for one of the ordinary skilled in the art at the time of invention to modify the claimed structure claimed.
	Regarding claim 18, Okumura teaches invention set forth above, Okumura doesn’t expressly teach wherein a footprint of the insulation layer has a ratio of length to width greater than or equal to 1.5. 
	Okumura discloses the claimed invention except for “footprint of the insulation layer has a ratio of length to width greater than or equal to 1.5” It would have been an obvious matter of design choice to design the footprint of the insulation layer has a ratio of length to width greater than or equal to 1.5, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the 'level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
	Therefore, it would be obvious for one of the ordinary skilled in the art at the time of invention to modify the claimed structure claimed.
	Regarding claim 19, Okumura teaches invention set forth above, Okumura further teaches wherein the inductor structure has two magnetic thin film layers supported by a long trapezoid like prism structure which has an arched upper surface and rounded corner transition (see 21, 22 fig.1 col.4 lines 60-col.5 line 26).
	Okumura doesn’t expressly teach radius of the arched upper surface is at least 4 times greater than a radius of at least one of the rounded corner.
	Okumura discloses the claimed invention except for “radius of the arched upper surface is at least 4 times greater than a radius of at least one of the rounded corner.” It would have been an obvious matter of design choice to design radius of the arched upper surface is at least 4 times greater than a radius of at least one of the rounded corner, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the 'level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
	Therefore, it would be obvious for one of the ordinary skilled in the art at the time of invention to modify the claimed structure claimed.
Allowable Subject Matter
Claim 8, 9,12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 8, Combination of Okumura and Park teaches invention set forth above, Combination doesn’t expressly teach further teaches wherein the polymer structure is made of cured photoresist material, and wherein the polymer structure is fabricated by forming a first photoresist layer, through which at least one conductive wire structure passes, over the first magnetic material layer; performing a pattern definition with lithography on the first photoresist layer; coating a second photoresist layer over the at least one conductive wire structure and a dielectric layer; performing settlement for a first preset duration after coating the second photoresist layer; and developing the first photoresist layer and the second photoresist layer.
	Hence claim 8 will be deemed allowable if written in independent form.
	Claim 9 depends on claim 8, hence claim 9 will also be deemed allowable if claim 8 is written in independent form. 
	Regarding claim 12 Okumura teaches invention set forth above, Okumura doesn’t expressly teach further comprising: performing settlement for a first preset duration after coating the second photoresist layer and before developing the first photoresist layer and the second photoresist layer.
	Hence claim 12 will be deemed allowable if written in independent form.
	Regarding claim 13 Okumura teaches invention set forth above, Okumura doesn’t expressly teach further comprising: forming the dielectric layer on the first magnetic material layer, wherein the forming a first photoresist layer, through which at least one conductive wire structure passes, over the first magnetic material layer comprises: forming at least one conductive wire structure passes on the dielectric layer; and coating the first photoresist layer over the at least one conductive wire structure passes and the dielectric layer.
	Hence claim 13 will be deemed allowable if written in independent form. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836